DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Response to Amendment
This office action has been changed in response to the amendment filed on 2/10/2021.  
Claims 1 and 11 have been amended.  Claim 3 has been cancelled.  

Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the 
Specifically with regards to Worthington (US-2016/0224081), while in general, Worthington discusses reducing data transmission rates as a way to reduce thermal measurements (Fig. 6), specifically per application (see [0086]), however Worthington differs from the claimed invention by not explicitly reciting determining a time period in which packets are generated, detecting a total electrical current consumption over the time period, detecting a portion of the time period in which the at least one application is radio active, estimating an electrical current consumption of the at least one application by multiplying the total electrical current consumption by the portion of the time period and determining a future data throughput for the at least one application based on the estimated current consumption as found in the independent claims 1 and 11.  
With respect to Brisebois (US-2012/0124196), while Brisebois tracks and calculates the signaling load per application (see Fig. 3 and Fig. 4), however Brisebois does not discuss estimating an electrical current consumption of the at least one application by multiplying the total electrical current consumption by the portion of the time period and determining a future data throughput for the at least one application based on the estimated current consumption as found in the independent claims 1 and 11.  
Additionally, an updated search resulted in CN 1801669 A to Kogure which discusses adjusting the data transmission rate based on the voltage level of the battery (found in Fig. 5 and related discussion), however Kogure also fails to discuss estimating an electrical current consumption of the at least one application by multiplying the total electrical current consumption by the portion of the time period and determining a future 
Finally, it is noted Nayak et al. (US-2015/0288792) discloses thermal mitigation methods that includes suspending different classes of activities ([0021 & 0022]) depending upon the temperature level (see Fig. 3), however Navak does not disclose estimating an electrical current consumption of the at least one application by multiplying the total electrical current consumption by the portion of the time period and determining a future data throughput for the at least one application based on the estimated current consumption as found in the independent claims 1 and 11.  
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 10/4/2019, 3/18/2020, 5/21/2020, 10/16/2020, 2/10/2020 and during the interview held on 1/29/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646